Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-14 Filed: 03/02/19 Page: 1 of 2 PAGEID #:
                                    19806




                    EXHIBIT L
                                Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-14 Filed: 03/02/19 Page: 2 of 2 PAGEID #:
                                                                    19807


                                                                                     Election Results                                                                            Voting Age Populatio ns
                      10 Governor         I     10 Att. General      I       08 President   I     06 Att. General   I        06 Auditor   I       04 President
      District
1 · Chabot
                   Kasich
                  56.09%
                           I Strickland
                            1   40.58%
                                          I
                                          1
                                              DeWine I Cord ray
                                              53.98%   1   39 .76%
                                                                     I
                                                                     1
                                                                         McCain I Obama
                                                                         52.10% 1 46.89%
                                                                                            I
                                                                                            1
                                                                                                Mont. I      Dann
                                                                                                56.16% 1 43.84%
                                                                                                                    I
                                                                                                                    1
                                                                                                                        Taylor I Sykes
                                                                                                                        60.35% 1 39.65%
                                                                                                                                          I
                                                                                                                                          1
                                                                                                                                               Bush    I Kerry
                                                                                                                                              57.16% 1 42.45%
                                                                                                                                                                 PVI
                                                                                                                                                                 R+6
                                                                                                                                                                       White I        I
                                                                                                                                                                               Hispanic  Black   .I
                                                                                                                                                                                                 Asian JAmlndian
                                                                                                                                                                       74.83% 1 2.17% 1 20.32% 1 2.51% 1 o.2o%

County           Population % of District I
Hami lton          508,338    70.50% I
Wa rren            212,693    29.50% 1
Total              721,031




                                                                                                                                                                                    Plaintiffs' Trial
                                                                                                                                                                                        Exhibit
                                                                                                                                                                                       P609
                                                                                                                                                                                   Case No. 1:18-cv-00357




                                                                                                                                                                                                            REV _00000023
